F I L E D
                                                                      United States Court of Appeals
                                                                              Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                             MAY 20 2005
                                   TENTH CIRCUIT
                                                                         PATRICK FISHER
                                                                                  Clerk

 UNITED STATES OF AMERICA,

          Plaintiff - Appellee,

 v.                                                        No. 04-2043
                                                        (D. New Mexico)
 JULIO ARMANDO REYNAGA-                             (D.Ct. No. CR-03-218-JC)
 CORTES,

          Defendant - Appellant.


                             ORDER AND JUDGMENT *


Before SEYMOUR, LUCERO, and O’BRIEN, Circuit Judges.



      Julio Reynaga-Cortes pled guilty to possession with intent to distribute 100

kilograms or more of marijuana and aiding and abetting possession with intent to

distribute. See 21 U.S.C. §§ 841(a)(1) and 841(b)(1)(B); 18 U.S.C. § 2. He

sought and was denied a downward adjustment based on the safety valve

provision, United States Sentencing Commission, Guidelines Manual, §5C1.2



      *
          This order and judgment is not binding precedent except under the doctrines of
law of the case, res judicata and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
(Nov. 2003). 1 The Government argued Reynaga-Cortes twice was untruthful

“about aspects of what he was saying” during his debriefing and “ultimately he

indicated that he was fearful of the other people involved, and did not want to talk

about the co-defendants.” (Appellant Br. Att. B at 2.) The district court found

Reynaga-Cortes did not provide the information necessary to qualify for the

adjustment. Exercising jurisdiction pursuant to 18 U.S.C. § 3742, we affirm.

       On appeal, retained counsel, pursuant to Anders v. State of California,

submitted a brief and seeks to withdraw asserting there are no grounds to

challenge the district court’s denial of a downward adjustment and there exists no

other non-frivolous issues for appeal. 386 U.S. 738 (1967). Under Anders, we

must conduct “a full examination of all the proceedings, to decide whether the

case is wholly frivolous.” Id. at 744. After carefully reviewing the record, we

find the district court did not err in denying the downward adjustment and no non-

frivolous issues exist. 2

       In addition to the Anders brief, Reynaga-Cortes filed a pro se letter in

       1
         USSG §5C1.2 authorizes the district court to impose a sentence according to the
guidelines without regard to a statutory minimum sentence if the court finds the defendant
meets certain qualifications. One of the qualifications provides that the defendant, not
later than the time of the sentencing hearing, truthfully provides all information related to
the offense or offenses that were part of the same course of conduct. See USSG
§5C1.2(a)(5).
       2
        The recent Supreme Court decision in U.S. v. Booker, ___ U.S. ___, 125 S. Ct. 738
(2005), does not impact the safety valve provision. United States v. Payton, 2005 WL
1030462 (10th Cir., May 4, 2005).

                                             -2-
which he asks for a second chance. However, he raises no cogent argument or

legal authority regarding the actions of the district court.

      Counsel’s request to withdraw is GRANTED and the judgement and

sentence are AFFIRMED.

                                        Entered by the Court:

                                        Terrence L. O’Brien
                                        United States Circuit Judge




                                          -3-